Citation Nr: 0911784	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for beriberi, dysentery, 
malaria, and malnutrition, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had recognized service from September 1941 to 
December 1941 and June 1945 to February 1946.  The Veteran 
died in May 2006.  The appellant is seeking benefits as the 
Veteran's surviving spouse. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which, inter alia, 
denied service connection for beriberi, dysentery, malaria, 
and malnutrition.  In October 2008, the Board remanded the 
case to the RO for additional development.  A review of the 
record shows that the remand instructions have been complied 
with.  Stegall v. West, 11 Vet. App. 268 (1998).  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  At the time of death, the Veteran had claims pending of 
entitlement to service connection for beriberi, dysentery, 
malaria, and malnutrition.

2.  Beriberi, dysentery, malaria, and malnutrition were not 
incurred in service and may not be presumed to have been 
incurred in service.  


CONCLUSION OF LAW

Beriberi, dysentery, malaria, and malnutrition were not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred therein; no accrued benefits 
are payable.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.1000 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2006, which substantially complied 
with the notice requirements.  Although the notice provided 
did not address either the effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
effective date will be assigned.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has obtained service treatment records and private medical 
records.  Neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Entitlement to accrued benefits must be based on evidence in 
the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  As such, the Board can not consider 
subsequent statements or send the file for post-mortem 
opinions.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  

Accrued Benefits

Accrued benefits are defined as periodic monetary benefits 
authorized under law administered by VA, to which a payee was 
entitled at his or her death under existing ratings for 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a) (as amended by 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  An application for accrued 
benefits must be filed within 1 year after the date of death.  
38 C.F.R. § 3.1000(c). 

The Veteran filed claims for service connection for beriberi, 
dysentery, malaria, and malnutrition in September 2005.  
Unfortunately, the Veteran died in May 2006, before the 
claims were adjudicated, and his claims terminated at that 
time.  See Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
However, a deceased Veteran's surviving spouse may carry on 
the Veteran's pending claims by submitting a claim for 
accrued benefits within one year of the Veteran's death.  38 
U.S.C.A. § 5121.  In this case, the appellant's claim for 
accrued benefits was received in June 2006.  She is advancing 
the same claims of service connection, for accrued benefits 
purposes, which the Veteran had pending at the time of his 
death.

While the claim for accrued benefits is separate from the 
claim of service connection filed by the Veteran prior to his 
death, the accrued benefits claim is derivative of the 
Veteran's claim and the appellant takes the Veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed.Cir. 1998).  The spouse may be paid 
benefits to which the Veteran was entitled based on evidence 
in the file at the time of his death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a Veteran is a former prisoner of war (POW), certain 
conditions, including beriberi, chronic dysentery, and 
malnutrition, shall be service connected if manifested to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active service, even though there 
is no record of such disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 C.F.R. § 3.307(a)(5), 3.309(c).  Tropical 
diseases, including dysentery and malaria, will be considered 
to have been incurred in service if manifested to a degree of 
10 percent or more within one year of separation.  38 C.F.R. 
§§ 3.307(a)(4), 3.309 (b).  

The Veteran claimed that beriberi, dysentery, malaria, and 
malnutrition began in service while he was interned as a POW 
between December 1941 and November 1943.  The Board notes, 
however, that a VA administrative decision of March 2006 
determined that the Veteran may not be recognized as a POW 
because the Service Department certification did not indicate 
any POW status for the Veteran.  Accordingly, the 
presumptions of service connection for diseases specific to 
former POWs do not apply in this case.  

The Veteran's service records contain a report of his 
separation physical examination dated in February 1946.  The 
Veteran reported a history of malaria at that time.  On 
examination, all of his systems were determined to be normal 
and no active illnesses or chronic conditions were found.  

The evidence includes a medical certificate dated in August 
2003 and signed by R.E., M.D., which notes that the Veteran 
"had a history of beriberi."  There is no other evidence in 
the record relating to the Veteran's claimed conditions.  

After careful consideration, the Board concludes that service 
connection is not warranted for any of the Veteran's claimed 
disabilities because the evidence does not establish that the 
Veteran was diagnosed with these conditions.  There is no 
evidence of record showing a diagnosis of or treatment for 
malnutrition or dysentery at any time during or after the 
Veteran's service.  Furthermore, although the Veteran 
reported a history of beriberi in August 2003, there is no 
objective medical evidence to show that he was ever diagnosed 
with or treated for this condition.  Therefore, there is no 
basis for service connection for these conditions.

The Board acknowledges that the Veteran reported having had 
malaria at his separation physical examination.  However, a 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears, unless the Veteran served 
in an endemic area and presents signs and symptoms compatible 
with malaria, in which case the diagnosis may be based on 
clinical grounds alone.  38 C.F.R. § 4.88b.  The examination 
record does not disclose any laboratory findings of malaria, 
and no objective signs or symptoms compatible with malaria 
were observed during the physical examination; on the 
contrary, all results were described as normal.  While the 
Veteran is competent to describe the symptoms he experienced, 
as a layman he is not competent to diagnose malaria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As there is no 
competent medical evidence establishing a diagnosis of 
malaria at any time during or after service, the claim must 
be denied.  

In conclusion, the evidence does not establish that the 
Veteran was ever diagnosed with or treated for his claimed 
conditions.  Without competent medical evidence of a 
disability, there is no basis for service connection.  
Accordingly, the claims must be denied.  

As service connection is not established, the Veteran had no 
benefits due at the time of his death.  Therefore, the 
appellant is not entitled to accrued benefits.  


ORDER

Service connection for beriberi, dysentery, malaria, and 
malnutrition, for accrued benefits purposes, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


